Coleman, J.,
concurring.
I concur in the order, for the reason that I think the matter pleaded in the second affirmative defense states a 'cause of action under section 5001, Revised Laws of Nevada, wherein it is provided that:
"When the question is one of a common or general interest, of many persons, or when the parties are numerous, and it is impracticable to bring them all before the court, one or more may sue or defend for the benefit of all.”
In view of this statute, I think the allegation in the defense mentioned, wherein it is alleged that appellant knew of the pendency of the action pleaded in that defense, and that it was brought for and on behalf of the plaintiff, states a good defense. If that action was brought for and on his behalf, it seems clear that he should be bound by the judgment. Had the plaintiff filed a reply alleging that the plaintiffs in that action controlled the prosecution of that suit, and that it was so managed as to jeopardize the interest of the plaintiffs, or alleging a conspiracy between plaintiffs and defendants in that action to so control the proceedings as to prejudice the plaintiff in this action, or other fraudulent conduct, a different rule would no doubt apply, notwithstanding the fact that a question of common interest was involved, or that the parties were so numerous that they could not all be brought before the court.
In view of the fact that the judgment must be affirmed for the reason that the second affirmative defense is good, *102I do not deem it necessary for the court to pass upon the question as to whether the judgment should be affirmed for the reason that no reply was filed denying the matter pleaded in the first affirmative defense. I am inclined to the view that no reply was necessary to that defense, on the theory that it was not new matter. " 'New matter’ is matter in confession and avoidance.” (Ferguson v. Rutherford, 7 Nev. 390.) It seems that it would have been necessary for defendant to have confessed the appropriation of water by plaintiff and sought to have avoided the effect of such appropriation. This was not done. On the other hand, if the allegations of this defense were true, plaintiff never appropriated the water at all. Hence there could have been no confession and avoidance. I am disposed to take the view that this defense comes within the rule that the mere statement of facts in an answer by way of defense, which is inconsistent with the facts alleged in the complaint, is, in effect, nothing more than a denial of the allegations of the complaint. (Bliss, Code PI. 2d ed. 333; Goddard v. Fulton, 21 Cal. 430; Alden v. Carpenter, 7 Colo. 93, 1 Pac. 904; Sylvis v. Sylvis, 11 Colo. 319, 17 Pac. 912; McDonald v. People, 29 Colo. 503, 69 Pac. 703; Cuenin v. Halbouer, 32 Colo. 51, 74 Pac. 885.)